DETAILED ACTION
Status of the Claims
	Claims 1-8 are pending in the instant application and are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 05/08/2020, the filing date of the document PCT/JP2020/018731.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dong et al. (“Development of composite PLGA microspheres containing exenatide-encapsulated lecithin nanoparticles for sustained drug release,” 2020; ELSEVIER; Asian Journal of Pharmaceutical Sciences, Vol. 15, pp. 347-355).
Applicants Claims
	Applicant claims a microsphere comprising a lactic acid-glycolic acid copolymer (PLGA) as a main component, wherein an average volume-based particle diameter of the microsphere is 1 µm or more and less than 150 µm or less, a biologically active substance is uniformly dispersed inside the microsphere, an average volume-based particle diameter of the dispersed biologically active substance is 5 nm to 500 nm, and a mass of the biologically active substance or an empty hole of 1.5 µm or more is not observed inside the microsphere, in an electron microscope image of a cross section of the microsphere (instant claim 1).

Disclosure of the Prior Art
	Dong et al. discloses development of composite PLGA microspheres containing exenatide-encapsulated lecithin nanoparticles for sustained drug release (see whole document). Dong et al. teaches that “This study aimed to prepare poly (D, L-lactic-co-glycolic acid) microspheres (PLGA-Ms) by a modified solid-in-oil-in-water (S/O/W) multi-emulsion technique in order to achieve sustained release with reduced initial burst and maintain efficient drug concentration for a prolonged period of time. Composite PLGA microspheres containing exenatide-encapsulated lecithin nanoparticles (Ex-NPs-PLGA-Ms) were obtained by initial fabrication of exenatide-loaded lecithin nanoparticles (Ex-NPs) via the alcohol injection method, followed by encapsulation of Ex-NPs into PLGA microspheres. Compared to Ms prepared by the conventional water-in-oil-in-water (W/O/W) technique (Ex-PLGA-Ms), Ex-NPs-PLGA-Ms showed a more uniform particle size distribution, reduced initial burst release, and sustained release for over 60 d in vitro.” (abstract)(instant claim 1, a microsphere comprising a lactide-glycolic acid copolymer (PLGA) as a main component).
	Dong et al. discloses that: “Ex-NPs appeared as dispersed solid spheres with an average  particle size of 276.9 ± 4.6 nm ( Fig. 1 ), suggesting that Ex-NPs have been successfully prepared by the alcohol injection-lyophilization method and their spherical morphology was well maintained after lyophilization.” (p. 350, §3.1, first paragraph)(instant claim 1, an average volume-based particle diameter of the dispersed biologically active substance is 5 nm to 500 nm”). Dong et al. discloses that: “Ms prepared by the S/O/W method showed a relatively large particle size (5.29 ±0.98 μm) and a narrow size distribution […].” And that: “Ex-NPs-PLGA-Ms showed a more uniform size distribution and more even spherical shapes ( Fig. 2 A) compared to Ex-PLGA-Ms (Fig. 2 A).” (p. 350, §3.1, 2nd paragraph; Table 1)(instant claim 1, “wherein an average volume-based particle diameter of the microsphere is 1 µ or more and 150 µm or less”). Dong et al. the biologically active substance is uniformly dispersed inside the microspheres for those produced by the S/O/W method:

    PNG
    media_image1.png
    230
    829
    media_image1.png
    Greyscale

(p. 352, Figure 5).
	Based on the disclosure of Dong et al. that the “Ex-NPs appeared as dispersed solid spheres with an average  particle size of 276.9 ± 4.6 nm ( Fig. 1 )”, taken with their uniform distribution (depicted above), it is clear that “a mass of the biologically active substance of 1.0 µm” is not present, and therefore would not be observed in an electron microscope, especially in the absence of evidence to the contrary. And given that the size of the microspheres produced by the S/O/W method is 5.29 ±0.98 μm, taken with the continuous polymer structure (depicted above), “an empty hole of 1.0 µm” is not present, and therefore would not be observed in an electron microscope, especially in the absence of evidence to the contrary (instant claims 1-2)(see, MPEP §2112). The examiner further notes that Dong et al. discloses the “reduced initial burst release, and sustained release for over 60 d in vitro.” (abstract, p. 352, §3.4), which is the same function of the disclosed compositions (instant Specification, p. 10, [0039]), further supporting the inherency of the claimed structure (i.e. lack of on empty hole in a cross section of the microsphere as by TEM).
	Regarding instant claim 4, Dong et al. discloses the inclusion of egg yolk lecithin in the nanoparticles uniformly distributed throughout the microspheres, and specifically PC-98T which is a lipophilic substance and clearly within the scope of the claimed biologically active substance (instant Specification, p. 8, [0030]).
	Regarding instant claims 5-6 and 8, Dong et al. discloses that: “In pharmacokinetic studies, the effective drug concentration was maintained for over 30 d following a single subcutaneous injection of two types of Ms formulation in rats, potentially prolonging the therapeutic action of Ex. In addition, administration of Ex-NPs-PLGA-Ms resulted in a more smooth plasma concentration-time profile with a higher area under the curve (AUC) compared to that of Ex-PLGA-Ms. Overall, Ex-NPs-PLGA-Ms prepared by the novel S/O/W method could be a promising sustained drug release system with reduced initial burst release and prolonged therapeutic efficacy.” [emphasis added](abstract).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 3 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2017/0135960; published May 18, 2017).
Applicants Claims
	Applicant claims a microsphere comprising a lactic acid-glycolic acid copolymer (PLGA) as a main component, wherein an average volume-based particle diameter of the microsphere is 1 µm or more and less than 150 µm or less, a biologically active substance is uniformly dispersed inside the microsphere, a content of the biologically active substance is 0.1 to 1.5% by mass, and a mass of the biologically active substance or an empty hole of 1.5 µm or more is not observed inside the microsphere, in an electron microscope image of a cross section of the microsphere (instant claim 3).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            YU teaches surface treated solid (e.g. non-porous) microparticle that aggregates in vivo to for a consolidated larger particle for medical therapy (see whole document, particularly the abstract). YU teaches that pharmaceutical and biologic agents can be delivered in a controlled fashion using the invention ([0040]), and the microparticle includes poly(lactic-co-glycolic) acid (PLGA) in an amount from about 80 to 99 percent ([0041] & [0043])(instant claim 3, PLGA as a main component). YU teaches the term microparticles means a particle whose size is measured in micrometers (µm), the size being typically about 1 µm to about to about 100 ([0090])(instant claim 3, size of PLGA microspheres). YU teaches the pharmaceutical actives include latanoprost, among others ([0203]) which is disclosed by The Merck Index Online as “Practically insol in water” (see attached monograph M6701). YU teaches sustained release formulations (p. 20, item VI)(instant claim 7).	
	Regarding instant claim 3, YU discloses the methods of making include dissolving the polymer matrix and the drug in a volatile organic solvent such as methylene chloride (i.e. dichloromethane)([0280]), and techniques as an oil-in-water emulsion technique using a homogenization ([0285]-[0286]). YU teaches “The processes for producing microparticles described in the Examples are amenable to scale up by methods known in the art.” citing various Patent documents ([0296]). Given the technique of making the microparticles and the constituents (i.e. PLGA, dichloromethane, hydrophobic active) are the same the result would have also been the same in terms of the dispersed biologically active substance (instant claim 3).
	Regarding the limitation “a content of the biologically active is 0.1 to 1.5% by mass” (relative to the total amount of the microspheres: instant Specification, p. 9, lines 11-13), YU teaches their microparticles have a drug loading in the range of 1-40 percent weight/weight ([0108])(instant claim 3, content of biologically active substance by mass).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of YU is that YU does not expressly teach: “a mass of the biologically active substance or an empty hole of 1.5 µm or more is not observed inside the microsphere, in an electron microscope image of a cross section of the microsphere” however, YU teaches non-porous microparticles thus directly suggesting to minimize the empty hole in the particles. Additional, YU expressly teaches away from methods that “damage the particle in a manner that forms pores, holes or channels.” ([0037] & [0093]) “that would significantly accelerate the degradation of the microparticle in vivo” ([0092]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a PLGA microparticle that is non-porous and including a hydrophobic active agent, as suggested by YU, in order to produce a long term sustained release formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
	Applicants argue that dissolving the drug and polymer in a solvent can never be the grounds for uniform dispersion of the biologically active substance (p. 6).
	In response the examiner argues that the instant Specification discloses the process of making includes dissolving the PLGA copolymer and the biologically active substance (progesterone) in dichloromethane and subsequently emulsifying the mixture in a aqueous PVA solution (see Examples 1-4) which process results in the biologically active substance being uniformly dispersed inside the microspheres.
	Applicants further argue that the distinction of the disclosed process of making is in the use of argon gas in drying of the PLGA microspheres citing Table 2 of the instant Specification and stating that “the particle diameters of probucol in the microspheres are greatly different, depending on the drying condition. Namely, when removing dichloromethane in the atmosphere at room temperature as in Comparative Example 3, probucol is aggregated during drying, the particle diameters of probucol increase more than five times compared with one in Example 4.” (p. 7, paragraphs 1-2). Applicants further point to YU, Example 1 teaching that “the emulsion was hardened by stirring in the atmosphere at room temperature for more than 2 hours to allow dichloromethane to evaporate (paragraph [0325]).” (p. 7, last paragraph).
	In response the examiner notes that YU states that “All non-aqueous reactions were performed under an atmosphere of dry argon or nitrogen gas using anhydrous solvents.” ([0321]). Thus, by “atmosphere” YU means “an atmosphere of dry argon or nitrogen gas”. The examiner further advises Applicants that, per MPEP §716.01(c)-II, attorney arguments cannot take the place of evidence, and while the instant Specification clearly does include evidence it is not considered comparative evidence to the YU reference, or a closer comparison (see, MPEP §716.02(e)). Furthermore, the YU reference is in not limited to the Examples, YU clearly teaches an overlapping amount of the active agent in paragraph [0108] (i.e. a drug loading of 1-40 % w/w). Thus, the amount of the biologically active substance is not considered a distinction over the YU reference (MPEP 2144.05-I).

	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2017/0135960; published May 18, 2017) in view of Wang et al. (“Enhanced encapsulation and bioavailability of breviscapine in PLGA microparticles by nanocrystal and water-soluble polymer template techniques,” 2017, ELSEVIER; European Journal of Pharmaceutics and Biopharmaceutics, Vol. 115, pp. 177-185) and Dong et al. (“Development of composite PLGA microspheres containing exenatide-encapsulated lecithin nanoparticles for sustained drug release,” 2020; ELSEVIER; Asian Journal of Pharmaceutical Sciences, Vol. 15, pp. 347-355).
	Applicants Claims
	Applicant claims a microsphere comprising a lactic acid-glycolic acid copolymer (PLGA) as a main component, as discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            YU teaches surface treated solid (e.g. non-porous) microparticle that aggregates in vivo to for a consolidated larger particle for medical therapy, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of YU is that YU does not expressly teach: (1) “an average volume-based particle diameter of the dispersed biologically active substance is 5 nm to 500 nm” or (2) “a mass of the biologically active substance or an empty hole of 1.5 µm or more is not observed inside the microsphere, in an electron microscope image of a cross section of the microsphere” however, YU teaches non-porous microparticles thus directly suggesting to minimize the empty hole in the particles. Additional, YU expressly teaches away from methods that “damage the particle in a manner that forms pores, holes or channels.” ([0037] & [0093]) “that would significantly accelerate the degradation of the microparticle in vivo” ([0092]).
	Wang et al. teaches enhanced encapsulation and bioavailability of breviscapine in PLGA microparticles by nanocrystal and water-soluble template technique (see whole document). Wang et al. teaches “In the present study, the nanocrystal technology and the water-soluble polymer template method were used to fabricate nanocrystal-loaded microparticles with improved drug loading and encapsulation efficiency for prolonged delivery of breviscapine.” (abstract, lines 3-6). Wang et al. teaches that: “Nanocrystals are colloidal dispersions of nano-scale drug particles, which are stabilized by surfactants. Nanocrystal technology presents important advantages of high drug loading, a versatile intermediate for different dosage forms and administration routes. A host of poorly soluble drugs have been reported on improvement of drug dissolution and oral bioavailability utilizing the nanocrystal technology, including breviscapine.” (p. 178, col. 1, 3rd paragraph, lines 1-8).
	Wang et al. teaches the active species breviscapine, a flavonoid mixture extracted from the Chinese herb Erigeron breviscapus has poor aqueous solubility, poor chemical stability, short biological half-life and rapid elimination rate from plasma, and different nanoformulations (lipid emulsion, solid lipid nanoparticles, dendrimers) have been produced to improve (bio) properties of breviscapine (p. 177, cols. 1-2). Wang et al. further teaches that polymeric microparticle formulations have been used to deliver drugs continuously for months, and that PLGA has been the most widely polymeric microparticle carrier material for its biodegradability, biocompatibility, and because it has been FDA approved for such use (p. 178, col. 1, 2nd paragraph).
	In view of the above discussion from Wang et al., the authors sought to combine the advantages of nanocrystal technology with polymeric microparticle formulations in order to improve the properties of the drug loading, encapsulation efficiency and release properties for poorly soluble biologically active substances (see whole document). The difference between the instant claims and the teaching of Wang et al. is that they do not form PLGA microspheres, but rather PLGA microparticles having the shape of the water-soluble mold (see, e.g., Figure 3).	
	Dong et al. teaches PLGA microspheres encapsulating nanoparticles using a solid-in-oil-in-water (S/O/W) technique showing improved microsphere structure and release characteristics, as discussed above and incorporated herein by reference.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a PLGA microparticle that is non-porous and including a hydrophobic active agent, as suggested by YU, in order to produce a long term sustained release formulation, the PLGA microparticles being PLGA microparticles encapsulating biologically active agent nanoparticles, in order to take advantage of the advantageous properties of nanotechnology used to produce such nanocrystals (e.g. high drug loading, improvement of drug dissolution and oral bioavailability), as suggested by Wang et al., and further to produce spherical microparticles (i.e. PLGA microspheres) by the S/O/W process described by Dong et al. in order to take advantage of the improved properties of the solid-nanoparticle-in-PLGA-microsphere technology such as more uniform particle size distribution, reduced initial burst, and sustained release over a long period (e.g. 60 d), as well as easier fabrication as compared to Wang et al. (no need for a water-soluble polymer mold as in Wang et al.). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,285,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed at substantially identical PLGA microspheres having an average volume-based diameter in the range of 1-150 µm (claim 1) as well as a biologically active substance that is lipophilic (claim 2) and an average volume-based particle diameter of the dispersed biologically active substance is 5 nm to 500 nm.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie et al. ("Progesterone PLGA/mPEG-PLGA Hybrid Nanoparticle Sustained-Release System by Intramuscular Injection," 2018, SPRINGER; Pharmaceutical Research, Vol. 35, No. 62, pp. 1-10) is cited an teaching sustained release formulations of progesterone, and specifically the motivation for such a formulation (see whole document).
	Claims 1-8 are pending and have been examined on the merits. Claims 1-8 are rejected under 35 U.S.C. 103, and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,285,109. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619       



/TIGABU KASSA/Primary Examiner, Art Unit 1619